DETAILED ACTION
This office action is in response to the application filed on 01/13/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2020 has been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. US 20120319669.
	Regarding Claim 1, Chen teaches (Figures 2-12 and 16) a control circuit (34) of a buck-boost converting apparatus (30), comprising: a current sensing circuit (sensing the Iload, Vin and Vout), configured to sense an output current of the buck-boost converting apparatus and provide a current sensing signal (e.g. Ib or Vb, see par. 27-28 and 42); and a mode determination circuit (3082-3812 and switch), coupled to the current sensing circuit and configured to receive the current sensing signal (Ib or Vb), wherein the mode determination circuit generates a default voltage (Vdec) according to the current sensing signal and a default current (with 3802 or 3806), and the mode determination circuit generates a switching control signal (from 3808-3812) according to the default voltage and the current sensing signal to control the buck-boost converting apparatus to be operated in a buck mode, a boost mode or a buck-boost mode. (For Example: Paragraphs 27-31, 33-38 and 42) 
	Regarding Claim 2, Chen teaches (Figures 2-12 and 16) further comprising: a pulse width modulation generation circuit (3814 and 40-44), coupled to the mode determination circuit (at  3808-3812) and configured to generate a pulse width modulation signal (PWM) according to the switching control signal (from 308-3812). (For Example: Paragraphs 27-31, 33-38 and 42)

	Regarding Claim 3, Chen teaches (Figures 2-12 and 16) a driver (36) and an output stage (32), the driver is coupled between the pulse width modulation generation circuit (3814 and 40-44) and the output stage (32) and configured to generate a plurality of switch control signals (VA-VD) to the output stage according to the pulse width modulation signal (PWM). (For Example: Paragraphs 27-31, 33-38 and 42)
	Regarding Claim 4, Chen teaches (Figures 2-12 and 16) wherein the pulse width modulation generation circuit (3814 and 40-44) further comprises: a mode switching circuit (3814), coupled to the mode determination circuit (38) and configured to generate a mode switching signal (from 3814) corresponding to the buck mode, the boost mode or the buck-boost mode according to the switch control signal (from  3808-3812); and a pulse width modulation generator (40-44), coupled to the mode switching circuit (3814) and configured to generate the pulse width modulation signal (PWM) corresponding to the buck mode, the boost mode or the buck-boost mode according to the mode switching signal. (For Example: Paragraphs 27-31, 33-38 and 42)
	Regarding Claim 5, Chen teaches (Figures 2-12 and 16) wherein the mode determination circuit (3802-3812 and switch) comprises: a first determination circuit (e.g. with 3808), configured to determine a switching between the buck mode and the buck-boost mode according to the default voltage and the current sensing signal (Vdec and Ib or Vb); and a second determination circuit (3810 or 3812), configured to determine a switching between the buck-boost mode and the boost mode according to the default voltage and the current sensing signal (Exam Note: with the comparison done by 3808-3812 the signals s(3:0) change states which then change the ramps SAW12 and SAW34 which are generated by 44 based on said signals). (For Example: Paragraphs 27-31, 33-38 and 42) 	
	Regarding Claim 8, Chen teaches (Figures 2-12 and 16) a buck-boost mode switching method (from 30), applied to a buck-boost converting apparatus (30), comprising steps of: sensing an output current of the buck-boost converting apparatus (sensing Iload) and providing a current sensing signal (Ib or Vb); generating a default voltage (Vdec) according to the current sensing signal and a default current (3802 or 3806); and generating a switch control signal (from 3808-3812) according to the default voltage and the current sensing signal to control the buck-boost converting apparatus to be operated in a buck mode, a boost mode or a buck-boost mode. (For Example: Paragraphs 27-31, 33-38 and 42)
	Regarding Claim 9, Chen teaches (Figures 2-12 and 16) further comprising: generating a pulse width modulation signal (PWM) according to the switching control signal; and generating a plurality of switch control signals (VA-VD) to an output stage (32) of the buck-boost converting apparatus according to the pulse width modulation signal. (For Example: Paragraphs 27-31, 33-38 and 42)

	Regarding Claim 10, Chen teaches (Figures 2-12 and 16) further comprising: generating a mode switching signal (from 3814) corresponding to the buck mode, the boost mode or the buck-boost mode according to the switch control signal (from 3808-3812); and generating the pulse width modulation signal (PWM) corresponding to the buck mode, the boost mode or the buck-boost mode according to the mode switching signal. (For Example: Paragraphs 27-31, 33-38 and 42)
	Regarding Claim 11, Chen teaches (Figures 2-12 and 16)further comprising: determining a switching between the buck mode and the buck-boost mode according to the default voltage and the current sensing signal (Vdec and Ib or Vb); and determining a switching between the buck-boost mode and the boost mode according to the default voltage and the current sensing signal (See fig. 11 and 16).  (For Example: Paragraphs 27-31, 33-38 and 42)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 20120319669 in view of Zhang et al. US 20110156683.
	Regarding Claim 6, Chen teaches (Figures 2-12 and 16) wherein the current sensing signal (Ib or Vb) is equal to the default voltage (Vdec) at a first time (par. 48 which SW1 on), and the first determination circuit (3808).  (For Example: Paragraphs 27-31, 33-38 and 42)
	Chen does not teach and the first determination circuit compares the current sensing signal and the default voltage at a second time to generate the switch control signal to control the buck-boost converting apparatus to be operated in the buck mode or the buck-boost mode, and the second time is later than the first time.

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chen to include and the first determination circuit compares the current sensing signal and the default voltage at a second time to generate the switch control signal to control the buck-boost converting apparatus to be operated in the buck mode or the buck-boost mode, and the second time is later than the first time, as taught by Zhang to have high efficiency even when generating a desired output voltage that is close to the input voltage. 
	Regarding Claim 12, Chen teaches (Figures 2-12 and 16) wherein the current sensing signal (Ib or Vb) is equal to the default voltage (Vdec) at a first time (par. 48 which SW1 on), and the first determination circuit (3808).  (For Example: Paragraphs 27-31, 33-38 and 42)
	Chen does not teach and comparing the current sensing signal with the default voltage at a second time to generate the switch control signal, wherein the second time is later than the first time; if the current sensing signal is higher than the default voltage, controlling the buck-boost converting apparatus to be operated in the buck mode; and if the current sensing signal is lower than the default voltage, controlling the buck-boost converting apparatus to be operated in the buck-boost mode.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chen to include and comparing the current sensing signal with the default voltage at a second time to generate the switch control signal, wherein the second time is later than the first time; if the current sensing signal is higher than the default voltage, controlling the buck-boost converting apparatus to be operated in the buck mode; and if the current sensing signal is lower than the default voltage, controlling the buck-boost converting apparatus to be operated in the buck-boost mode, as taught by Zhang to have high efficiency even when generating a desired output voltage that is close to the input voltage. 

Claims 7  and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 20120319669 in view of Henzler et al. US 10622898.
	Regarding Claim 7, Chen teaches (Figures 2-12 and 16) wherein the current sensing signal (Ib or Vb) is equal to the default voltage (Vdec) at a first time (par. 48 
	Chen does not teach the second determination circuit compares the current sensing signal with the default voltage at a second time to generate the switch control signal to control the buck-boost converting apparatus to be operated in the buck-boost mode or the boost mode, and the second time is later than the first time.
	Henzler teaches (Figures 4-5) the second determination circuit (445) compares the current sensing signal (Coil current) with the default voltage (tolerance current) at a second time to generate the switch control signal (from 445) to control the buck-boost converting apparatus to be operated in the buck-boost mode or the boost mode (See fig. 5), and the second time is later than the first time. (For Example: Col. 6 lines 43-67 and col. 7)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chen to include the second determination circuit compares the current sensing signal with the default voltage at a second time to generate the switch control signal to control the buck-boost converting apparatus to be operated in the buck-boost mode or the boost mode, and the second time is later than the first time, as taught by Henzler, to improve the regulated output voltage accuracy and reduce the regulated output voltage ripple.
	Regarding Claim 13, Chen teaches (Figures 2-12 and 16) wherein the current sensing signal (Ib or Vb) is equal to the default voltage (Vdec) at a first time (par. 48 which SW1 on), and the second determination circuit (3810 or 3812); and if the current sensing signal is lower than a voltage, controlling the buck-boost converting apparatus 
	Chen does not teach comparing the current sensing signal with the default voltage at a second time to generate the switch control signal, wherein the second time is later than the first time.
	Henzler teaches (Figures 4-5) a default voltage (tolerance current), comparing the current sensing signal with the default voltage ( coil current and tolerance current, at 445) at a second time to generate the switch control signal (from 445), wherein the second time is later than the first time. (For Example: Col. 6 lines 43-67 and col. 7)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chen to include comparing the current sensing signal with the default voltage at a second time to generate the switch control signal, wherein the second time is later than the first time, as taught by Henzler, to improve the regulated output voltage accuracy and reduce the regulated output voltage ripple.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838